United States Court of Appeals
                      For the First Circuit



Nos. 13-1999


                     UNITED STATES OF AMERICA,

                                Appellee,

                                   v.

                       CHRISTIAN J. MORALES,

                       Defendant, Appellant.



                           ERRATA SHEET

     The opinion of this Court issued on August 27, 2015 is amended
as follows:

     On page 2, line 12, change "base-offense level" to "base
offense level"

     On page 5, footnote 2, line 7, on page 8, line 20, and on
page 9, line 2, change "2241©" to "2241(c)"

     On page   12,   footnote    3,   line   7,   change   "activity"   to
"activity""